United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Albany, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1953
Issued: December 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2013 appellant filed a timely appeal from a May 10, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for a
review of the written record and an August 9, 2013 merit decision denying modification of its
termination of his medical benefits. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case and over the May 10, 2013 nonmerit decision.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for a review of
the written record as untimely under 5 U.S.C. § 8124; (2) whether OWCP properly terminated
his authorization for medical benefits effective February 13, 2013 on the grounds that he had no
residuals of his August 6, 2001 employment injury; and (3) whether appellant established the
need for further medical treatment after February 13, 2013 due to his accepted work injury.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated December 30, 2009,
the Board affirmed the June 19, August 20 and October 15, 2008 nonmerit decisions denying his
requests for a review of the written record by an OWCP hearing representative and a July 16,
2008 nonmerit decision denying his request for reconsideration as untimely and insufficient to
establish clear evidence of error.2 The facts as set forth in the prior appeal are hereby
incorporated by reference. The facts relevant to the instant appeal are set forth.
OWCP accepted that on August 6, 2001 appellant, then a 46-year-old heavy mobile
mechanic, sustained a lumbar strain in the performance of duty. On April 29, 2002 Dr. J.
Kenneth Burkus, a Board-certified orthopedic surgeon, released appellant to return to work
without low back restrictions.3 He noted that appellant had lumbar spondylosis and stenosis of a
long-standing nature.
On October 5, 2012 OWCP requested updated medical information regarding appellant
from Dr. Jeffrey A. Fried, an attending Board-certified orthopedic surgeon.4 In a report dated
October 10, 2012, Dr. Fried noted that appellant experienced a work injury on August 6, 2001
and “still has lumbar sprain from his back sprain and lumbar strain. In addition, [appellant] was
found to have a spondylolisthesis of the lumbar spine.” He opined that appellant required further
medical treatment and a possible spinal fusion in the future. Dr. Fried stated, “The
spondylolisthesis was more likely than not was a preexisting quiescent condition which was
aggravated and made worse by his injury and his symptoms have not returned to his prior
condition. The spondylolisthesis can contribute to the delayed healing of his lumbar strain.”
OWCP referred appellant to Dr. Douglas Hein, a Board-certified orthopedic surgeon, for
a second opinion examination. In a report dated December 5, 2012, Dr. Hein discussed
appellant’s history of injury on August 6, 2001 and reviewed the medical records. On
examination he found intact strength and sensation of the lower extremities without atrophy and
full thoracolumbar motion. Dr. Hein determined that appellant’s 2001 lumbar strain had “fully
resolved.” He opined that appellant had L4-5 and L5-S1 degenerative changes that antedated the
injury and that the spondylolisthesis developed at L4-5 as a normal progression of the disease
process.

2

Docket No. 09-321 (issued December 30, 2009).

3

In decisions dated August 19, 2002 and January 23, 2003, OWCP denied appellant’s claim for a schedule award.
In a decision dated June 19, 2008, it denied his request for a review of the written record as he had previously
received a review of the written record. On July 16, 2008 OWCP denied appellant’s request for reconsideration of
its January 23, 2003 decision as untimely and insufficient to establish clear evidence of error. In decisions dated
August 20 and October 15, 2008, it denied his requests for a review of the written record. By decision dated
September 21, 2012, OWCP denied appellant’s request for reconsideration of its August 19, 2002 decision as it was
untimely and did not show clear evidence of error.
4

By decision dated November 6, 2012, OWCP denied appellant’s request for further physical therapy due to his
August 6, 2001 work injury. In a decision dated January 31, 2013, an OWCP hearing representative affirmed the
November 6, 2012 decision.

2

On January 10, 2013 OWCP notified appellant of its proposed termination of his
authorization for medical benefits for the accepted lumbar strain. By decision dated February 13,
2013, it terminated his medical benefits. OWCP found that the opinion of Dr. Hein represented
the weight of the medical opinion and established that he had no further residuals of his accepted
lumbar strain.
On April 15, 2013 appellant requested both reconsideration and a review of the written
record. In a decision dated May 10, 2013, OWCP denied his request for a review of the written
record as untimely.
On May 14, 2013 appellant requested reconsideration. He submitted medical evidence
dated 2001 to 2011. In a report dated January 16, 2013, Dr. Fried stated:
“[Appellant] had a work[-]related injury on August 6, 2001, which was a sprain in
the lower back. This has not resolved and he has instability of the back resulting
in spondylolisthesis at L5-S1. [Appellant’s] condition has progressed and he
eventually may need a fusion of the lumbar spine. His sprain in the lumbar spine
has not resolved.”
In a progress report dated January 16, 2013, Dr. Fried diagnosed multiple conditions
including acquired spondylolisthesis, cervical disc displacement, right carpal tunnel syndrome
and right shoulder joint pain.
By decision dated August 9, 2013, OWCP denied modification of its February 13, 2013
decision.
LEGAL PRECEDENT -- ISSUE 1
Section 8124(b) of FECA provides that a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his or her claim before a representative of the Secretary.5 Section
10.615 of the federal regulations implementing this section of FECA provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.6 The request must
be sent within 30 days (as determined by postmark or other carrier’s date marking) of the date of
the decision for which a hearing is sought.7 A claimant is entitled to a hearing or review of the
written record as a matter of right if the request is filed within 30 days.8

5

5 U.S.C. § 8124(b)(1).

6

20 C.F.R. § 10.615.

7

Id. at § 10.616(a).

8

See Leona B. Jacobs, 55 ECAB 753 (2004).

3

While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.9
ANALYSIS -- ISSUE 1
OWCP issued a decision on February 13, 2013 terminating appellant’s entitlement to
medical benefits. Appellant requested a review of the written record by letter dated and
postmarked April 15, 2013. OWCP denied the request as untimely by decision dated
May 10, 2013. As appellant’s request for a review of the written record was dated April 15,
2013, more than 30 days after OWCP issued its February 13, 2013 decision, he was not entitled
to a hearing as a matter of right.
OWCP has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter or right.10 It properly exercised
its discretion by stating that it had considered the matter in relation to the issue involved and
denied appellant’s request for a review of the written record on the basis that the case could be
pursued by submitting additional evidence to OWCP supporting that he had continued residuals
of his August 6, 2001 employment injury with a reconsideration request. The Board has held
that the only limitation on OWCP’s discretionary authority is reasonableness. An abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deduction from
established facts.11 The evidence of record does not establish that OWCP committed any action
in connection with its denial of appellant’s request for a review of the written record which could
be found to be an abuse of discretion. For these reasons, it properly denied his request for a
review of the written record as untimely under section 8124 of FECA.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the
employment.12 OWCP’s burden of proof in terminating compensation includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.13 Further, the right to medical benefits for an accepted condition is not limited to
the period of entitlement for disability compensation.14 To terminate authorization for medical
9

20 C.F.R. § 10.616(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).
10

Afegalai L. Boone, 53 ECAB 533 (2002).

11

See André Thyratron, 54 ECAB 257 (2002).

12

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

13

Gewin C. Hawkins, 52 ECAB 242 (2001).

14

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

4

treatment, OWCP must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.15
ANALYSIS -- ISSUE 2
The issue is whether OWCP met its burden of proof to terminate appellant’s entitlement
to medical benefits for his accepted lumbar strain.
OWCP accepted that appellant sustained lumbar strain due to an August 6, 2001
employment injury. Appellant was released to return to work on April 29, 2002 without
restrictions. OWCP continued to pay medical benefits.
In response to a request for updated medical information on October 10, 2012 Dr. Fried
discussed appellant’s history of an August 6, 2001 employment injury. He found that appellant
continued to experience a lumbar sprain and strain and spondylolisthesis of the lumbar spine.
Dr. Fried asserted that appellant had spondylolisthesis that was probably a preexisting condition
aggravated by his injury and that could have “delayed healing of his lumbar strain.” He,
however, did not provide findings on examination or explain why appellant continued to
experience lumbar sprain 10 years after his work injury other than to speculate that
spondylolisthesis may have delayed healing. Dr. Fried did not address the reports of appellant’s
previous attending physician, Dr. Burkus, who released appellant to return to unrestricted duty
on April 29, 2002. Medical opinions that are speculative or equivocal in character are of
diminished probative value.16 Further, OWCP has not accepted spondylolisthesis as employment
related. Where appellant claims that a condition not accepted or approved by OWCP was due to
his employment injury, he bears the burden of proof to establish that the condition is causally
related to the employment injury through the submission of rationalized medical evidence.17
Dr. Fried did not provide sufficient rationale for his opinion that the work injury caused an
aggravation of preexisting spondylolisthesis and thus his opinion is of little probative value.18
OWCP referred appellant to Dr. Hein for a second opinion examination. Dr. Hein
determined that appellant had no residuals of his accepted employment injury. In a report dated
December 5, 2012, he reviewed the history of injury and listed detailed findings on physical
examination. Dr. Hein found full strength, motion and sensation of the lower extremities on
examination and no atrophy. He concluded that appellant’s lumbar strain had resolved and that
his spondylolisthesis was a progression of preexisting degenerative disc disease. Dr. Hein
provided a thorough review of the factual and medical background and accurately summarized
the relevant medical evidence. Moreover, he provided detailed findings on examination and
reached conclusions regarding appellant’s condition which comported with his findings.19
15

Id.

16

D.D., 57 ECAB 710 (2006).

17

JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

18

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

19

See Pamela K. Guesford, supra note 14.

5

OWCP, therefore, properly found that Dr. Hein’s opinion represented the weight of the evidence
and established that appellant had no need for further medical treatment as of February 13, 2013.
LEGAL PRECEDENT -- ISSUE 3
Once OWCP met its burden of proof to terminate appellant’s authorization for medical
benefits, the burden shifted to him to establish that he had a need for further medical treatment
after that date related to his accepted injury.20 To establish a causal relationship between the
condition as well as any attendant disability claimed and the employment injury, an employee
must submit rationalized medical evidence based on a complete medical and factual background,
supporting such a causal relationship.21
ANALYSIS -- ISSUE 3
Following OWCP’s termination of his medical benefits, appellant submitted January 16,
2013 reports from Dr. Fried, who reiterated that appellant’s work-related back strain had not
resolved. Dr. Fried stated that appellant had spondylolisthesis at L5-S1 and may in the future
require a fusion. He, however, provided no additional rationale for his stated conclusion that
appellant had further residuals of his accepted condition. Medical conclusions unsupported by
rationale are of diminished probative value.22 As noted, OWCP has not accepted the claim for
spondylolisthesis. Consequently, appellant has not established that he required further medical
treatment for his accepted lumbar strain after February 13, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the
written record as untimely under section 8124. The Board further finds that OWCP properly
terminated his authorization for medical benefits effective February 13, 2013 on the grounds that
he had no residuals of his August 6, 2001 employment injury and that he has not established the
need for further medical treatment after February 13, 2013 due to his accepted work injury.

20

Manual Gill, 52 ECAB 282 (2001).

21

Id.

22

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the August 9 and May 10, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

